GRIFFIN, J.
After consideration of the petition for writ of habeas corpus filed by Michael Lingane and the responses filed by respondent, Susan P. Arnold, and the State of Florida, the court has determined that the petition should be construed as a notice of an appeal and has expedited review in accordance with Florida Rule of Criminal Procedure 3.691(c).
We reverse the trial court’s order denying petitioner/appellant’s motion for post-trial release and remand the case to the trial court to forthwith, within 72 hours, issue an order which complies with Florida Rule of Criminal Procedure 3.691(b) and states in writing the reasons for the denial of petitioner/appellant’s motion for post-trial release, as required in any case in which the court has the discretion to grant post-trial release. An order which merely states that the motion for post-trial release is improper does not comply with the rule. The order which denies post-trial release will then be reviewable by expedited appeal, as provided by rule 3.691(c).
REVERSED and REMANDED for further proceedings.
SHARP, W., and PALMER, JJ., concur.